     Case 2:19-cv-00671-JAM-KJN Document 28 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ROBIN E. JACKSON,                                No. 2:19-cv-00671-JAM-KJN PS
12                        Plaintiff,                      ORDER REIMPOSING STAY OF
                                                          PROCEEDINGS
13             v.
                                                          (ECF Nos. 26, 27)
14       MARSHA J. JOSIAH, et al.,
15                        Defendants.
16

17            On March 19, 2020, the court granted defendants’ motion to stay this case under the

18   Colorado River abstention doctrine, pending the conclusion of a state court appeal central to

19   plaintiff’s claims. (ECF No. 23.) After defendants notified the court that the state court appeal

20   had concluded (ECF No. 24), the court lifted the stay and ordered the parties to file written status

21   reports (ECF No. 25). On November 24, 2020, defendants filed an amended notice regarding the

22   completion of plaintiff’s appeal, advising that on November 19, 2020 plaintiff filed a petition

23   with the California Supreme Court to review the state appellate court’s decision—and asking this

24   court to extend its order staying this federal action until completion of plaintiff’s latest appeal.

25   (ECF No. 26.) Simultaneously on November 24, 2020, plaintiff filed a document styled as a

26   “Joint Status Report”—but which she acknowledges bears only her signature1—regarding various

27
     1
      The court cautions plaintiff against further filing of purportedly jointly prepared documents that
28   are not agreed to and signed by both parties’ representatives. The court acknowledges that there
                                                         1
     Case 2:19-cv-00671-JAM-KJN Document 28 Filed 12/07/20 Page 2 of 2


 1   scheduling matters and confirming that she has indeed filed a petition for review in the California

 2   Supreme Court. (ECF No. 27 at 7, 9.) Therein, plaintiff also includes a request for permission to

 3   file documents electronically in this case. (Id. at 10.)

 4              Good cause showing, IT IS HEREBY ORDERED that:

 5       1. Defendants’ request to reimpose a stay of these proceedings (ECF No. 26) is GRANTED;

 6       2. This action is STAYED. The parties are to refrain from submitting any filings with the

 7              Court until plaintiff’s state court appeal is concluded;

 8       3. Defendants must submit, within 10 days of the state appeal’s conclusion, notice to the

 9              Court attesting to the same, at which point the Court will revisit case scheduling; and

10       4. Plaintiff’s request for e-filing privileges is DENIED as moot, without prejudice to renewal

11              of the request in accordance with Eastern District of California Local Rule 133(b)(2), after

12              the current stay has been lifted.

13              IT IS SO ORDERED.

14   Dated: December 6, 2020

15

16

17

18
     Jack.671
19

20
21

22

23

24

25

26
     seems to have been confusion regarding whether and how to file a joint status report in this
27   instance, but plaintiff is advised that in future she should simply file individually if she is unable
     to obtain defense counsel’s agreement and signature to file a given document jointly. Otherwise,
28   she risks the appearance of attempting to defraud the court.
                                                          2
